No. 374A16                                                      DISTRICT 11B


                  SUPREME COURT OF NORTH CAROLINA

                         ****************
TATITA M. SANCHEZ              )
                                     )
             v.                      )
                                     )
COBBLESTONE HOMEOWNERS )                 From Johnston County
ASSOCIATION       OF   CLAYTON, )
INC., a North Carolina non-profit
corporation                        )
__________________________________ )
                                     )
FRANK CHRISTOPHER                    )
                                     )
             v.                      )
                                     )
COBBLESTONE HOMEOWNERS )
ASSOCIATION    OF     CLAYTON, )         From Johnston County
INC., a North Carolina non-profit
corporation                       )
                                  )
__________________________________   )
                                     )
VINCENT FRANKS, JR.                  )
                                     )
             v.                      )
                                     )
                                         From Johnston County
COBBLESTONE HOMEOWNERS )
ASSOCIATION       OF   CLAYTON, )
INC., a North Carolina non-profit
corporation                        )
__________________________________ )
 ROBERT     SAIN    and    JENNIFER )
 SAIN                                    )
                                         )
              v.                         )
                                         )
 COBBLESTONE HOMEOWNERS )                      From Johnston County
 ASSOCIATION       OF   CLAYTON,
 INC., a North Carolina non-profit )
 corporation                        )
 __________________________________ )

                                         )
 DENNIS DRAUGHON and MEGAN )
 DRAUGHON                  )
                                         )
              v.                         )
                                         )
 COBBLESTONE HOMEOWNERS )                      From Johnston County
 ASSOCIATION       OF   CLAYTON,
 INC., a North Carolina non-profit )
 corporation                        )
 __________________________________ )

                                         )


                             ****************


                                       ORDER


       The Court determines that the record in this case is too sparse for adequate

judicial review and provides an insufficient basis upon which to create binding

precedent. We note that appellants have not challenged any of the trial court’s

findings of fact, and we decline to upset the ruling of the trial court on this record.

We express no opinion on the merits of the issues presented in this case but instead
dismiss the appeal and exercise our constitutional and inherent authority to order

that the decision of the Court of Appeals in this case, Sanchez v. Cobblestone

Homeowners Ass’n of Clayton, Inc., ___ N.C. App. ___, 791 S.E.2d 238 (2016), has no

precedential value.

      By order of the Court in Conference, this the 6th day of April, 2018.




                                                    s/Morgan, J.

                                                    For the Court




      WITNESS my hand and the seal of the Supreme Court of North Carolina, this

the 6th day of April, 2018.

                                                    s/Amy Funderburk


                                                    AMY FUNDERBURK

                                                    Clerk of the Supreme Court